Name: Commission Regulation (EC) NoÃ 583/2009 of 3Ã July 2009 entering a name in the register of protected designations of origin and protected geographical indications [Aceto Balsamico di Modena (PGI)]
 Type: Regulation
 Subject Matter: Europe;  consumption;  marketing;  foodstuff;  agricultural structures and production;  international trade
 Date Published: nan

 4.7.2009 EN Official Journal of the European Union L 175/7 COMMISSION REGULATION (EC) No 583/2009 of 3 July 2009 entering a name in the register of protected designations of origin and protected geographical indications [Aceto Balsamico di Modena (PGI)] THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the third and fourth subparagraphs of Article 7(5) thereof, Whereas: (1) In accordance with Article 6(2) and pursuant to Article 17(2) of Regulation (EC) No 510/2006, Italys application to register the name Aceto Balsamico di Modena was published in the Official Journal of the European Union (2). (2) Germany, Greece and France submitted objections to the registration under Article 7(1) of Regulation (EC) No 510/2006. These objections were deemed admissible under points (a) to (d) of the first subparagraph of Article 7(3) of that Regulation. (3) Germanys objection referred in particular to the concern that the registration of Aceto Balsamico di Modena as a protected geographical indication would adversely affect other products that have been placed lawfully on the market for at least five years and sold as Balsamessig/Aceto balsamico, as well as to the alleged generic character of these terms. Germany also pointed to the lack of clarity regarding the stages of production which must take place in the area of origin. (4) Frances objection concerned the fact that Aceto Balsamico di Modena does not have its own reputation that is distinct from that of Aceto balsamico tradizionale di Modena, which has already been registered as a protected designation of origin under Council Regulation (EC) No 813/2000 (3). France claims that consumers could be misled as to the nature and origin of the product in question. (5) Greece stressed the importance of balsamic vinegar production in Greece, which is marketed under names such as balsamico or balsamon and the negative impact that registration of the name Aceto Balsamico di Modena would have on these products, which have been placed lawfully on the market for at least five years. Greece also maintains that the terms aceto balsamico, balsamic, etc. are generic. (6) By letters dated 4 March 2008, the Commission asked the Member States concerned to seek agreement among themselves in accordance with their internal procedures. (7) Given that no agreement was reached between France, Germany, Greece and Italy within the designated timeframe, the Commission must adopt a decision in accordance with the procedure outlined in Article 15(2) of Regulation (EC) No 510/2006. (8) The Commission has requested the opinion of the scientific committee for designations of origin, geographical indications and certificates of specific character established under Decision 93/53/EC (4) as to whether the conditions for registration were met. The committee stated in its unanimous opinion submitted on 6 March 2006 that the name Aceto Balsamico di Modena has an undeniable reputation on the national and international market, as demonstrated by its frequent use in numerous recipes in many Member States, and the many references to it on the Internet, in the press and other media. Aceto Balsamico di Modena therefore meets the inherent condition for the product having a specific reputation linked to that name. The committee noted the fact that these products have co-existed on the market for hundreds of years. It also noted that Aceto Balsamico di Modena and Aceto balsamico tradizionale di Modena are different as regards their characteristics, customer base, usage, method of distribution, presentation and price, thereby ensuring the fair treatment of the producers in question and not misleading consumers. The Commission fully concurs with these points. (9) In order to further distinguish between these products, it has been pointed out that numerical qualifiers were included in the general ban on using terms other than those expressly provided for in the technical specifications. Moreover, a number of minor changes have been made to the technical specifications for the term Aceto Balsamico di Modena aimed at removing any ambiguities. (10) It appears that Germany and Greece did not refer to the entire name, i.e. Aceto Balsamico di Modena in their objections regarding the generic nature of the name proposed for registration, but only to some elements of it, namely the words aceto, balsamico and aceto balsamico, or to translations thereof. However, protection is granted to the term Aceto Balsamico di Modena as a whole. Individual non-geographical components of that term may be used, even jointly and also in translation, throughout the Community, provided the principles and rules applicable in the Communitys legal order are respected. (11) In the light of the above, the name Aceto Balsamico di Modena should be entered in the register of protected designations of origin and protected geographical indications. (12) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Protected Geographical Indications and Protected Designations of Origin, HAS ADOPTED THIS REGULATION: Article 1 The name contained in Annex I to this Regulation shall be entered in the register. Article 2 A consolidated version of the summary containing the main points of the specification is set out in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ C 152, 6.7.2007, p. 18. (3) OJ L 100, 20.4.2000, p. 5. (4) OJ L 13, 21.1.1993, p. 16. ANNEX I Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.8. Other products listed in Annex I to the Treaty (spices, etc.) ITALY Aceto Balsamico di Modena (PGI) ANNEX II SUMMARY Council Regulation (EC) No 510/2006 on protected geographical indications and protected designations of origin of agricultural products and foodstuffs ACETO BALSAMICO DI MODENA EC No: IT-PGI-0005-0430-18.11.2004 PDO ( ) PGI (X) This summary sets out the main elements of the product specification for information purposes. 1. Responsible department in the Member State: Name : Ministero delle politiche agricole alimentari e forestali Address : Via XX Settembre, 20  00187 Roma Tel. : 06-4819968 Fax : 06-42013126 E-mail : qualita@politicheagricole.it 2. Group Name : Consorzio Aceto Balsamico di Modena Soc. Coop. a r.l.  Consorzio Produzione Certificata Aceto Balsamico Modenese  Comitato Produttori Indipendenti Aceto Balsamico di Modena Address : c/o C.C.I.A.A. Via Ganaceto, 134  41100 Modena Tel. : 059/3163514 Fax : 059/3163526 E-mail : info@consorziobalsamico.it Composition : Producers/processors (X) Others ( ) 3. Type of product Group 1.8  Other Annex I products  Vinegar 4. Specification (summary of requirements under Article 4(2) of Regulation (EC) No 510/2006) 4.1. Name Aceto Balsamico di Modena 4.2. Description Analytical characteristics:  density at 20 °C not less than 1,06 for the refined product,  actual alcohol strength not more than 1,5 %,  total acidity not less than 6 %,  total sulphur dioxide: not more than 100 mg/l,  ash: not less than 2,5 per thousand,  minimum dry extract content: 30 g per litre,  reducing sugars: not less than 110 g/l, Organoleptic properties:  clarity: clear and bright,  colour: deep brown,  aroma: persistent, delicate and slightly acidic with woody overtones,  taste: bitter-sweet, balanced, 4.3. Geographical area Aceto Balsamico di Modena must be produced within the provinces of Modena and Reggio Emilia. 4.4. Proof of origin Each stage of the production process must be monitored by the inspection body in accordance with the monitoring programme, with all inputs and outputs recorded. This, along with the compilation of specific lists managed by the body that inspects the land registry parcels on which the vines are located, growers, must producers, processors and bottlers, as well as timely notification to the inspection body of the quantities produced, packaged and labelled, ensures product traceability. All natural and legal persons recorded in these lists may be subject to checks by the inspection body, as provided for in the production specification and the monitoring programme. 4.5. Method of production Aceto Balsamico di Modena is obtained from grape must that is partially fermented and/or boiled and/or concentrated by adding a quantity of vinegar aged for at least 10 years and with the addition of at least 10 % of vinegar produced from the acidification of wine only. The percentage of boiled and/or concentrated grape must should not be less than 20 % of the volume sent for processing. The concentration increases until the initial amount of must attains a density of at least 1,240 at a temperature of 20 °C. In order to ensure that Aceto Balsamico di Modena acquires the properties described in point 4.2, the grape must has to be produced from the following vine varieties: Lambrusco, Sangiovese, Trebbiano, Albana, Ancellotta, Fortana and Montuni. It must have the following characteristics:  minimum total acidity: 8 g/kg (only for boiled and concentrated must),  minimum dry extract content: 55 g/kg (only for boiled and concentrated must). A maximum of 2 % by volume of end product of caramel may be added for colour stability. No other substance may be added. Production of Aceto Balsamico di Modena must follow the customary method of acidification using selected bacterial colonies or using the well-established method of slow surface acidification or slow acidification with wood chippings, followed by refining. In any case, acidification and refining take place in high-quality wood receptacles, such as oak, in particular sessile oak, chestnut, mulberry or juniper, for at least 60 days from the date at which the raw materials are assembled and ready for processing. The receptacles in which Aceto Balsamico di Modena is released for direct consumption must be made of glass, wood, ceramic or terracotta with the following capacity: 0,250 l, 0,500 l, 0,750 l, 1 l, 2 l, 3 l or 5 l; or in single-dose sachets of a maximum capacity of 25 ml made of plastic or composite materials, bearing the same wording as that on the labels of the bottles. Receptacles made from glass, wood, ceramic or terracotta with a capacity of 5 litres or more, or plastic bottles with a capacity of 2 litres or more are allowed, however, if the product is intended for professional use. The assembly of raw materials, processing, refining and ageing in wood receptacles must take place in the geographical area of origin. The product may be packaged outside the area specified in point 4.3. 4.6. Link Aceto Balsamico di Modena has an excellent reputation on both the national and international markets, amply demonstrated by its frequent use in countless recipes and the many references to it on the Internet, in the press and in the other media. This reputation means consumers immediately recognise the uniqueness and authenticity of the product. Aceto Balsamico di Modena has for a long time represented the culture and history of Modena and its worldwide reputation is undeniable. The product is closely linked to the knowledge, traditions and skills of the local people, who have created an exclusive and distinctive local product. Aceto Balsamico di Modena has become part of the social and economic fabric of the area and is the source of income for many operators and an integral part of the local culinary tradition, as an essential ingredient in many regional recipes. Dedicated festivals and events stemming from time-honoured traditions have taken place for many years, and are attended by local producers who meet and compare their produce, thereby perpetuating local customs. As a specific and special product, Aceto Balsamico di Modena has built its reputation and appreciation over the years to achieve worldwide acclaim, and consumers mentally associate the product experience with the image of quality cuisine in the two provinces of Emilia-Romagna. 4.7. Inspection body Name : CSQA Certificazioni srl Address : Via S. Gaetano, 74  36016 Thiene (VI) Tel. : 0039 0445 313011 Fax : 0039 0445 313070 E-mail : csqa@csqa.it 4.8. Labelling The packaging must bear the name Aceto Balsamico di Modena along with the wording Indicazione Geografica Protetta (protected geographical indication) written in full or abbreviated, in Italian and/or in the language of the country of destination. The name Aceto Balsamico di Modena may not be qualified in any way, even in numerical form, other than by those adjectives expressly provided for in this specification, including extra, fine, scelto, selezionato, riserva, superiore, classico or similar. Only the word invecchiato (aged) without any further additions may also appear, provided that the product is aged for a period of three years or more in casks, barrels or other wooden receptacles.